Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Reconsideration-After Non-Final Rejection filed on 06/16/2022.
Claims 1, 3-4, 7-10, 12, 14-15, 18-22 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Carl T. Reed (Reg. No. 45,454), and Examiner Linh Pham, on 09/01/2022.  Applicant’s representative, Mr. Reed has agreed and authorized the Examiner to amend claims 9 and 19.
Claims
Replacing claims 9 and 19 as following:	
9. (Currently Amended) The display apparatus according to claim 8, wherein the controller is further configured to: in response to a user input for rotating the image, determine a width and a height of a thumbnail to be rotated to, to make the width adapt to a height of the thumbnail show window; 4update attribute values for describing the width and height of the thumbnail in page files of the first layer according to the width and height; refresh and display the first layer in the thumbnail show window according to the page files of the first layer[[;]].
19. (Currently Amended) The method according to claim 18, the method further comprises: 7in response to a user input for rotating the image, determining a width and a height of a thumbnail to be rotated to, to make the width of the rotated thumbnail adapt to a height of the thumbnail show window; updating attribute values for describing the width and height of the thumbnail in page files of the first layer according to the determined width and height; refreshing and displaying the first layer in the thumbnail show window according to the page files of the first layer[[;]].
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174